DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating heroin overdose, does not reasonably provide enablement for treating every known opioid use disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:

The instant specification teaches inhibitory effect of ethopropazine, a butyrylcholinesterase (BChE) inhibitor on heroin-induced increase in locomotor activity and acute toxicity in examples 7 and 8. The instant specification also teaches that heroin is rapidly hydrolyzed by BChE to 6-MAM and morphine on page 15, see paragraph [0013] and further teaches that 6-MAM and morphine are responsible for the toxic and physiological effects of heroin since heroin has significantly less affinity at opioid mu receptors as compared to its metabolites, 6-MAM and morphine (see paragraph 0012 on page 14). It is well known in the art and also admitted by applicants (see introduction) that opiates produce euphoria and other physiological effects by an agonist effect at opioid mu receptors since current medications being used for treating opioid addiction and opioid overdose are long acting opioid mu receptor agonists and opiate mu receptor antagonists, respectively. Based on these prior art teachings and applicant’s own data in examples 6, 7 and 8, the BChE inhibitors will have therapeutic utility for treating heroin overdose since BChE inhibitors will inhibit hydrolysis of heroin to its metabolites, 6-MAM and morphine which have much higher affinity for opioid mu receptors. There is no teaching either in the specification or prior art references 

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                               /CHARANJIT AULAKH/                            Primary Examiner, Art Unit1625